Digitally signed by
                                                                          Reporter of
                                                                          Decisions
                                                                          Reason: I attest to
                          Illinois Official Reports                       the accuracy and
                                                                          integrity of this
                                                                          document
                                  Appellate Court                         Date: 2021.01.21
                                                                          14:08:43 -06'00'



        Rios v. Cook County Sheriff’s Merit Board, 2020 IL App (1st) 191399



Appellate Court       DIXIE RIOS, Plaintiff-Appellant, v. THE COOK COUNTY
Caption               SHERIFF’S MERIT BOARD, JAMES P. NALLY, JOHN
                      DALICANDRO, BRIAN RIORDAN, KIM WIDUP, JOHN R.
                      ROSALES, VINCENT WINTERS, JENNIFER BAE, and THOMAS
                      DART, Defendants-Appellees.



District & No.        First District, Sixth Division
                      No. 1-19-1399



Filed                 June 26, 2020



Decision Under        Appeal from the Circuit Court of Cook County, No. 14-CH-13387; the
Review                Hon. Eve M. Reilly, Judge, presiding.



Judgment              Affirmed.


Counsel on            Christopher Cooper, of Chicago, for appellant.
Appeal
                      Stephanie A. Scharf and George D. Sax, of Scharf Banks Marmor
                      LLC, of Chicago, for appellee Thomas Dart.

                      No brief filed for other appellees.
     Panel                     JUSTICE CUNNINGHAM delivered the judgment of the court, with
                               opinion.
                               Presiding Justice Mikva and Justice Connors concurred in the
                               judgment and opinion.


                                                OPINION

¶1        The plaintiff-appellant, Dixie Rios, was terminated from her employment as a sheriff’s
      police officer in July 2014 stemming from charges that she agreed to help her incarcerated
      brother’s friend by asking someone to “drop charges” against him. Ms. Rios appealed the
      decision of defendant-appellee, the Cook County Sheriff’s Merit Board (Board), to the circuit
      court of Cook County, which affirmed the Board’s ruling. On appeal to this court, Ms. Rios
      argues that the Board’s decision as well as the discipline it imposed on her were against the
      manifest weight of the evidence. For the following reasons, we affirm the judgment of the
      circuit court of Cook County.

¶2                                           BACKGROUND
¶3        Ms. Rios began work as a correctional officer for the Cook County Sheriff’s Department
      in October 2005. She was assigned to the Cook County Sheriff Training Institute beginning in
      June 2012 and was appointed a sheriff’s police officer on April 7, 2013.
¶4        In January 2013, Ms. Rios’s brother, Jose Rios, was incarcerated at the Cook County jail.
      Ms. Rios accepted a call from Jose Rios on January 23, 2013. In an audio recording of the call,
      Jose Rios asked Ms. Rios for a “big favor.” He asked Ms. Rios to “call somebody” for him,
      and when she declined, he asked her to ask his “girl” to make the call. Ms. Rios agreed to that
      request, and Jose Rios gave Ms. Rios the phone number of someone named “Crystal.” Jose
      Rios told Ms. Rios to tell his “lady” to call Crystal and tell Crystal to go to court at “55 [sic]
      West Harrison Street” on Friday and “drop the charges.” Ms. Rios began laughing and asked
      what time. Rios said she was not “getting involved in that s***” but agreed to call Jose Rios’
      girlfriend and “if she [Jose Rios’s girlfriend] wants to do it, fine.” Ms. Rios repeated her inquiry
      about the time, and Jose Rios could be overheard during the call asking someone in the
      background the time of the hearing. The person told him 9 o’clock, whereupon Ms. Rios said,
      “I’ll have her call.”
¶5        Ms. Rios accepted a second phone call from her brother the next day, on January 24, 2013,
      but nothing of substance was discussed in that call.
¶6        One day later, on January 25, 2013, Ms. Rios completed a form titled “Cook County
      Sheriff’s Office Known Criminal Organization/Gang Membership Disclosure.” On the form,
      Ms. Rios indicated that she was not a member of a criminal organization or gang, but her
      brother, Jose Rios, was a Maniac Latin Disciple.
¶7        On January 28, 2013, Ms. Rios wrote a memo to the Sheriff’s Police Executive Director
      Scott Kurtovich in which she reported that her brother was an inmate in the Cook County jail,
      but that she “currently does not have any physical, written or verbal contact” with him. She
      agreed to report any future contact with Jose Rios.



                                                   -2-
¶8         Finally, on April 1, 2013, Ms. Rios filled out an “Additional Detail Form,” regarding her
       brother. In the form, she reported her brother’s name, nickname, gang affiliation, and date of
       membership. She was also asked to “[d]escribe in detail” her interactions with her brother, to
       which she reported “The interaction I have with my brother happen [sic] when I visit my
       mother. He resides with her. And for family holiday functions that happen 2-3(xs) a year. I do
       not ask questions about his affiliation nor do I care to ask. *** While incarcerated I had no
       contact with Jose Rios.”
¶9         Two investigators from the Office of Professional Review (OPR) interviewed Ms. Rios on
       June 3, 2013. During that interview, she initially denied having any direct communication with
       her brother while he was incarcerated but then stated her brother called her once on her cell
       phone and she told him not to call again. She then added that there might have been two calls
       from her brother.
¶ 10       When she was asked if she agreed to pass a phone number for another detainee along to a
       person who would call the number and ask “Crystal” to go to court and “drop the charges,” she
       said no. Instead, she said that she had agreed to pass a number to her brother’s girlfriend in
       order to get in touch with a friend of her brother.
¶ 11       The investigators then played the recorded January 23, 2013, conversation. At that point,
       Ms. Rios and her union representative asked for a short break. When they returned, Ms. Rios
       said she had made a mistake and should have reported the call to the sheriff’s office.
¶ 12       On July 31, 2013, the Sheriff filed a complaint against Ms. Rios for discharge from her job.
       The complaint alleged that Ms. Rios submitted false reports to the Cook County Sheriff’s
       Office (CCSO), provided false statements to investigators, and interfered “with the prosecution
       of a criminal proceeding.” Among the rules and orders Ms. Rios was alleged to have violated
       was one requiring CCSO employees to “truthfully answer all questions” when involved in an
       investigation.
¶ 13       A hearing was held before the Board in the spring of 2014. Ms. Rios was the first to testify
       at the hearing. She testified that her brother, Jose Rios, was a Maniac Latin Disciple who was
       in jail in January 2013. She admitted to filling out the CCSO’s “Known Criminal
       Organization/Gang Member Disclosure” form in January 2013 in response to a general order.
       She also testified that she wrote the memorandum to Executive Director Kurtovich at his
       direction after he received the initial form that she had completed. She believed the information
       that she provided in the forms and the memorandum was accurate.
¶ 14       The recording of both calls from January 2013 was then played for the Board. Ms. Rios
       testified that she only gave her brother’s girlfriend the phone number and the court information
       and never contacted Crystal directly. However, she understood that her brother wanted Crystal
       to drop the charges against someone. She did not know if Jose Rios’s girlfriend called Crystal.
¶ 15       On cross-examination, Ms. Rios testified that the reason she wrote that she did not have
       contact with Jose Rios during his incarceration was because she was “scared of getting either
       fired or disciplinary action” against her. She further stated that the reason she agreed to pass
       the message for Jose Rios was to pacify or appease him. Ms. Rios testified that she did not
       know what the charges to be dropped were until her meeting with OPR investigators when they
       informed her that Crystal was a victim of domestic violence.
¶ 16       OPR Investigator Gregory Ernst also testified. He began by explaining the procedures for
       recording the telephone calls at issue here and then summarized the “gist” of the January 23


                                                   -3-
       phone call between Ms. Rios and her brother. Specifically, Ernst testified that Jose Rios wanted
       someone to “show up in court and drop charges on a domestic violence case.” (However,
       domestic violence is never mentioned in the phone call.)
¶ 17       During his investigation, Ernst identified the man speaking to Jose Rios in the background
       during the telephone call, as Buster Lacour, a fellow inmate and also a member of the Maniac
       Latin Disciples. Also, during the course of Ernst’s investigation, Ernst learned that Lacour was
       the offender in a “domestic case” involving Crystal Torres in June 2012. However, Lacour was
       in jail in January 2013 on a theft charge. Ernst did not interview Jose Rios, Lacour, Torres, or
       Jose Rios’s girlfriend in connection with this investigation.
¶ 18       Sergeant Stephen Bouffard testified that he oversaw the video and telephone operations in
       the sheriff’s office and that the office uses a system known as Securus to record calls placed
       by inmates. According to Sergeant Bouffard, Securus was operating accurately on January 23
       and 24, 2013.
¶ 19       Saralee Vargas, Jose Rios’s girlfriend, testified on behalf of Ms. Rios. Vargas testified that
       Jose Rios is the father of her child and her boyfriend of eight years. She testified that in January
       2013, Ms. Rios asked her to make a phone call to give someone information about a court date;
       she could not recall the name of the person she was supposed to call, and she never made the
       call. Vargas testified that she did not know Torres.
¶ 20       Torres also testified on Ms. Rios’s behalf and confirmed that she never received a call from
       either Vargas or Ms. Rios. She further testified that Lacour was her baby’s father and that she
       had sought an order of protection against him. However, Lacour persuaded her not to appear
       in court to pursue the domestic violence charge against him.
¶ 21       Ms. Rios testified on her own behalf that the reason she was not forthcoming on the forms
       and in her interview with OPR was because she believed that revealing her communication
       with her brother would jeopardize her chances for a promotion. She further testified that she
       did not know Torres.
¶ 22       Finally, three of Ms. Rios’s former supervisors testified that she was an honest person of
       high integrity. However, on cross-examination, all testified that if the allegations against her
       were true, their opinion of her would change.
¶ 23       Following closing arguments, the Board took the matter under advisement. On July 18,
       2014, the Board issued its written decision terminating Ms. Rios from her position as a sheriff’s
       police officer based on “the evidence presented” and “after assessing the credibility of the
       witnesses.” Specifically, the Board found that Ms. Rios violated CCSO rules of conduct
       requiring employees to refrain from conduct discrediting the CCSO while on or off duty,
       making false statements during an investigation, and violating state and federal law. The Board
       also found that Ms. Rios failed to notify “a supervisor or Communications” when she had
       knowledge of actual or suspected criminal activity.
¶ 24       Ms. Rios appealed the Board’s decision to the circuit court of Cook County in a complaint
       filed August 18, 2014. Ms. Rios amended her complaint multiple times, and her final amended
       complaint, the operative pleading in the case before this court, alleged that the Board’s decision
       was against the manifest weight of the evidence and that termination was inappropriate given
       her exemplary conduct during her seven years of employment with the CCSO.
¶ 25       Ms. Rios moved for summary judgment on March 13, 2015, on the basis that the Board
       was improperly constituted. The court ultimately denied that motion on November 1, 2018,


                                                    -4-
       based on this court’s decision in Lopez v. Dart, 2018 IL App (1st) 170733, which held that the
       de facto officer doctrine operated to render the Board’s decision valid. 1
¶ 26       Following a June 19, 2019, hearing on Ms. Rios’s complaint, the circuit court granted
       judgment in favor of the Board, ruling that the Board’s decision was not against the manifest
       weight of the evidence and Ms. Rios’s termination was not arbitrary or unreasonable. Ms. Rios
       timely appealed the court’s decision.

¶ 27                                            ANALYSIS
¶ 28       We note that we have jurisdiction to review this matter, as Ms. Rios filed a timely notice
       of appeal following the circuit court’s final order. Ill. S. Ct. R. 301 (eff. Feb. 1, 1994); R. 303
       (eff. July 1, 2017).
¶ 29       On appeal, Ms. Rios challenges both the Board’s factual findings as well as its decision to
       terminate her on the basis of those findings. (On administrative review, this court reviews the
       final decision of the agency, not the decision of the circuit court. Engle v. Department of
       Financial & Professional Regulation, 2018 IL App (1st) 162602, ¶ 28.) Turning first to the
       Board’s findings of fact, the conclusions of an administrative agency on questions of fact are
       considered prima facie true and correct. Antlitz v. Forest Preserve District of Cook County,
       2020 IL App (1st) 191415, ¶ 47. We will only overturn an agency’s factual findings if they are
       against the manifest weight of the evidence. Crawley v. Board of Education of the City of
       Chicago, 2019 IL App (1st) 181367, ¶ 17. “ ‘An administrative agency decision is against the
       manifest weight of the evidence only if the opposite conclusion is clearly evident.’ ” Village
       of Buffalo Grove v. Board of Trustees of Buffalo Grove Firefighters’ Pension Fund, 2020 IL
       App (2d) 190171, ¶ 38 (quoting Abrahamson v. Illinois Department of Professional
       Regulation, 153 Ill. 2d 76, 88 (1992)). As long as the record contains evidence to support the
       agency’s decision, that decision must be affirmed. Lopez, 2018 IL App (1st) 170733, ¶ 70.
¶ 30       In this case, the Board’s order accurately recited the evidence adduced at the hearing. That
       evidence revealed that Ms. Rios lied when completing the form on April 1, 2013. She stated
       that she did not have contact with her brother while he was incarcerated, when in fact she spoke
       with him twice. She also lied during the interview with investigators on June 3, 2013, when
       they asked her if she agreed to pass a telephone number and name on to Jose Rios’s girlfriend
       for the purpose of telling a witness to drop charges. Ms. Rios only admitted the truth when
       confronted with the telephone recording. This evidence certainly supports the Board’s
       conclusion that she violated rules requiring employees to truthfully answer all questions when
       they are involved in an investigation and to refrain from reporting false information.
¶ 31       The same evidence supports the charges that Ms. Rios failed to report suspected criminal
       activity. To be sure, there was no testimony that either Vargas or Ms. Rios told Torres to drop
       the charges against Lacour. But not only were the charges, in fact, dropped, the issue of whether
       Ms. Rios accurately relayed the message is irrelevant where the Board’s findings were based
       on Ms. Rios’s failure to report that her brother was trying to engage in witness tampering. We
       cannot say that this finding was against the manifest weight of the evidence.
¶ 32       Ms. Rios’s arguments to the contrary stem from the mistaken belief and false premise that
       the Board found that she intimidated a victim of domestic violence. But nothing in the Board’s


          1
           Ms. Rios does not challenge this ruling on appeal.

                                                    -5-
       decision bears out this contention. While the Board recited Ernst’s (erroneous) testimony that
       domestic violence was mentioned in the phone call between Ms. Rios and her brother, there is
       no indication that the Board’s decision was premised on a belief that Ms. Rios knew that the
       charges in question were related to domestic violence. Ms. Rios’s knowledge of the substance
       of the charges against Lacour is irrelevant where the charges and ultimate findings resulting in
       dismissal were based on the fact that she was untruthful in completing the forms and that she
       lied to investigators. Additionally, her failure to report suspected criminal activity (witness
       tampering) was also a factor. These allegations had nothing to do with the domestic violence
       charge and were more than supported by the evidence.
¶ 33       Turning then to Ms. Rios’s challenge to the penalty imposed, we review whether the
       Board’s factual findings provide a sufficient basis for its conclusion that there was cause for
       discharge. Walker v. Dart, 2015 IL App (1st) 140087, ¶ 39 (citing Marzano v. Cook County
       Sheriff’s Merit Board, 396 Ill. App. 3d 442, 446 (2009)). Cause is defined as a “ ‘substantial
       shortcoming’ ” that renders the employee’s continued employment detrimental to the
       discipline and efficiency of the service. Burgess v. Illinois State Board of Education, 2020 IL
       App (3d) 170076, ¶ 84 (quoting Davis v. Board of Education of the City of Chicago, 276 Ill.
       App. 3d 693, 697 (1995)). Because the Board, and not this court, is in the best position to
       determine the effect of the employee’s conduct on the agency, we accord considerable
       deference to the agency’s discharge decision. Lopez, 2018 IL App (1st) 170733, ¶ 75.
       Specifically, we consider whether the decision to discharge was arbitrary, unreasonable, or
       unrelated to the requirements of service. Williams v. Illinois Civil Service Comm’n, 2012 IL
       App (1st) 101344, ¶ 9.
¶ 34       Here, pursuant to a request from her brother, Ms. Rios, a sheriff’s police officer, agreed to
       convey through a third party a message to a witness to attend court and drop charges. She may
       not have followed through on her agreement, but the fact remains that she failed to report her
       brother’s potentially criminal request and lied, multiple times, about speaking with her brother
       and receiving the request. It was far from arbitrary or unreasonable for the Board to conclude
       that such conduct rendered Ms. Rios’s continued employment detrimental to the CCSO. The
       job of a police officer requires the utmost integrity and honesty (Sindermann v. Civil Service
       Comm’n of the Village of Gurnee, 275 Ill. App. 3d 917, 928 (1995)), two qualities that Ms.
       Rios demonstrably lacked in this incident.
¶ 35       In support of her argument that termination was not warranted, Ms. Rios points to her
       character witnesses, all of whom testified to her honesty and integrity, as well as the fact that
       she had never been disciplined in her seven-year career with the department. But her character
       witnesses all testified that if the allegations against Ms. Rios were true, their opinion of her
       would change. And Ms. Rios’s lack of prior discipline does not preclude her dismissal given
       the severity of her misconduct in the incident in question. See Bultas v. Board of Fire & Police
       Commissioners of the City of Berwyn, 171 Ill. App. 3d 189, 196-97 (1988) (where defendant
       board had same information regarding plaintiff’s unblemished employment history when it
       imposed termination, reviewing court would not second-guess board’s decision in light of the
       “limited standard of review”).
¶ 36       Also in support of her position, Ms. Rios relies on other cases in which this court and the
       supreme court reversed an officer’s termination for lying. But these cases are inapposite to the
       case at bar. First, Rios cites Kreiser v. Police Board of the City of Chicago, 69 Ill. 2d 27, 28-
       29 (1977), in which the plaintiff police officer was terminated after taking a long, unauthorized

                                                   -6-
       lunch break in his personal car before proceeding to traffic court. While in his personal car, he
       was stopped by a police department inspector for not displaying a front license plate or city
       sticker. Id. at 29. The police officer then lied to a lieutenant that he had not driven his personal
       car the prior day and did not timely comply with the lieutenant’s order to submit a report
       regarding the events of the prior day. Id. The appellate court reversed the circuit court’s order
       affirming the Board’s termination decision, and the supreme court affirmed the appellate court.
       Id. at 30-31. Needless to say, a lie about which car an officer was driving on an unauthorized
       lunch break is a far less serious infraction than lying repeatedly about conversations involving
       witness tampering.
¶ 37       Humbles v. Board of Fire & Police Commissioners of the City of Wheaton, 53 Ill. App. 3d
       731 (1977), on which Ms. Rios also relies, is likewise distinguishable. In Humbles, a police
       officer was discharged for disobeying a superior officer and “departing from the truth in an
       official matter” after he told a sergeant he was going to the county courthouse to testify in a
       traffic case (when he was actually going to court in connection with a divorce lawsuit brought
       against him by his wife) and did not wait for the sergeant to accompany him to the courthouse
       as requested. Id. at 733. He testified that the reason he lied was because he was embarrassed
       about the divorce proceedings. Id. This court reversed the circuit court’s order affirming the
       Board’s decision to discharge the police officer on the basis that his misconduct did not imply
       that he was unfit to serve as a police officer, undermine the public confidence in the police
       department, or lower morale of fellow officers. Id. at 735.
¶ 38       The officer in Humbles lied about a personal matter that had no bearing on his job
       performance. Ms. Rios, on the other hand, lied about a conversation in which she was asked to
       engage in witness tampering and failed to report that illicit request. This substantially
       undermines the public trust in the sheriff’s police department, and the Board did not act
       arbitrarily in terminating her as a result.

¶ 39                                       CONCLUSION
¶ 40      For the foregoing reasons, we affirm the judgment of the circuit court of Cook County.

¶ 41      Affirmed.




                                                    -7-